DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Romines US 10,345,431.
Regarding claim 1, Romines discloses an object shape detection apparatus (see fig. 1, col. 2, lines 40-43) comprising: 
a transmitter configured to emit horizontally polarized and vertically polarized wave components of an electromagnetic wave (see fig. 1, col. 2, lines 40-49, col. 3, lines 13-22);
a receiver configured to receive horizontally polarized and vertically polarized wave components of a reflected wave, the reflected wave being a reflection of the electromagnetic wave from an object after the electromagnetic wave is emitted by the transmitter (see fig. 1, col. 3, lines 30-56); and 
at least one circuit or processor configured to: compare an intensity of the horizontally polarized wave component of the reflected wave to an intensity of the vertically polarized wave component of the reflected wave, and determine a shape of a raised portion of the object or a shape of a depressed portion of the object based on the compared intensities (see col. 1, lines 15-27). 
Regarding claim 8, Romines discloses an object shape detection method comprising:
emitting horizontally polarized and vertically polarized wave components of an electromagnetic wave (see fig. 1, col. 2, lines 40-49, col. 3, lines 13-22);
receiving horizontally polarized and vertically polarized wave components of a reflected wave, the reflected wave being a reflection of the electromagnetic wave from an object after the electromagnetic wave is emitted by the transmitter (see fig. 1, col. 3, lines 30-56);
comparing an intensity of the horizontally polarized wave component of the reflected wave to an intensity of the vertically polarized wave component of the reflected wave (see col. 1, lines 15-27); and 
determining a shape of a raised portion of the object or a shape of a depressed portion of the object based on the compared intensities (see col. 1, lines 15-27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Romines US 10,345,431 in view Campbell US 20190195998.
Regarding claims 2 and 9 as applied to claims 1 and 8, Romines discloses the claimed invention except wherein the at least one circuit or processor is further configured to: 
measure a distance from the receiver to the raised portion or the depressed portion of the object, and
determine a position of the raised portion or the depressed portion of the object.
In the same field of endeavor, Campbell discloses an object shape detection apparatus comprising a processor for determining a distance from the receiver of the apparatus to the raised portion or the depressed portion of the object, and
determine a position of the raised portion or the depressed portion of the object (see figs. 1-4, using automotive radar to determine 3D map based on received signal reflections, for determining height, distance, position and shape of an object, [0102], [0176]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Campbell with Romines by using the radar in the a vehicle to determine a distance of a detected object from the vehicle and the shaped of the detected object, for the benefit of determining elevation information regarding objects positioned in the field of view of the vehicle.
Regarding claims 6 and 11 as applied to claims 1 and 8, Romines discloses the claimed invention except a vehicle comprising the object shape detection apparatus of claims 1 and 8 respectively. 
In the same field of endeavor, Campbell discloses a vehicle comprising an object shape detection apparatus (see fig. 1), the object shape detection apparatus comprising:
a transmitter configured to emit horizontal and vertically polarized wave, and a receiver configured to receive reflected horizontal and vertically polarized wave (see [0025], [0102]); and
a processor for determining a distance from the receiver of the apparatus to the raised portion or the depressed portion of the object, and
determine a position of the raised portion or the depressed portion of the object (see figs. 1-4, using automotive radar to determine 3D map based on received signal reflections, for determining height, distance, position and shape of an object, [0102], [0176]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Campbell with Romines by using the radar in the a vehicle to determine a distance of a detected object from the vehicle and the shaped of the detected object, for the benefit of determining elevation information regarding objects positioned in the field of view of the vehicle.
Allowable Subject Matter
Claims 3, 5, and 7 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 3, Romines US 10,345,431 discloses an object shape detection apparatus comprising:
a transmitter configured to emit, as a continuous wave, horizontally polarized and vertically polarized wave components of an electromagnetic wave subjected to frequency modulation;
a receiver configured to receive, with respect to individual frequencies, horizontally polarized and vertically polarized wave components of a reflected wave, the reflected wave being a reflection of the electromagnetic wave from an object after the electromagnetic wave is emitted by the transmitter;
at least one circuit or processor configured to compare, with respect to the individual frequencies, an intensity of the horizontally polarized wave component of the reflected wave to an intensity of the vertically polarized wave component of the reflected wave. The instant invention discloses a variable narrow-band rejection filter configured to remove a frequency of the reflected wave at which there is a difference, that exceeds a predetermined threshold, between the intensity of the horizontally polarized wave component and the intensity of the vertically polarized wave component, wherein the at least one circuit or processor is further configured to: determine a raised portion of the object based on a selected reflected wave that passed through the variable narrow- band rejection filter, and for which there is no difference between the intensity of the horizontally polarized wave component and the intensity of the vertically polarized wave component, measure a distance to the raised portion based on a frequency of the selected reflected wave used for detecting the raised portion, and determine a position of the raised portion. The above novel features, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Romines or any other prior art of record, alone or in combination.
	Claim 5 is allowed by virtue of being dependent on claim 3. Claim 7 is allowed for the same reason as claim 3. Campbell US 20190195998  discloses a vehicle comprising an object shape detection apparatus, but fails to disclose all the novel features disclosed above with respect to claim 3.
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitations of claims 4 and 10, in combination with claims 1 and 8 respectively, are not taught, suggested, or made obvious by Romines or any other prior art of record, alone, or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ranney et al US 20180052229 discloses a system for detecting man-made objects using polarimetric synthetic aperture radar imagery.
Oh et al US 20170106861 discloses a vehicle with a distance sensor implemented by a radar unit, wherein the distance sensor in the vehicle can detect physical characteristics such as shape of a forward object.
Balaji et al US 20140210661 discloses a dual polarization radar system that transmits and measures reflectivity of a horizontally polarized and a vertically polarized waveform.
Hansen et al DE102015200939 A1 discloses a system for detecting objects in the vicinity of a vehicle using vertically and horizontally polarized signal components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648